Citation Nr: 0114703	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disorder of the 
neck.  

5.  Entitlement to service connection for a right shoulder 
disorder. 

6.  Entitlement to service connection for a left shoulder 
disorder.  

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1975. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The February 1999 application for compensation or pension, 
leading to the current appeal, included claims of "earring 
bad + dental."  The July 1999 rating action appealed denied, 
in part, service connection for a dental condition.  The 
September 1999 Notice of Disagreement (NOD) did not address 
this matter, but in that NOD, the veteran claimed entitlement 
to VA dental outpatient treatment.  Also, the veteran's March 
12, 2001 testimony before the undersigned, makes it clear 
that he believes that he has a hearing loss due to inservice 
acoustic trauma from artillery fire (pages 7, 19, and 20 of 
that transcript).  These matters have not been adjudicated, 
are not before the Board, and are referred to the RO for 
appropriate consideration.  

Also at the March 2001 hearing the veteran made it clear that 
his reference to "swollen glands" referred to an inservice 
evaluation for a fever but that he was withdrawing any 
application to reopen any claim for service connection for 
"swollen glands" (pages 12 and 13).  This was also rendered 
in writing.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.   

Although the veteran was notified in February 1978 that 
service connection for residuals of a back injury and swollen 
glands of the neck was denied, no appeal was taken.  
Following receipt another claim in May 1993, in September 
1993 the RO notified the veteran that in order to reopen the 
claims for service connection for residuals of back and neck 
injuries, new and material evidence was needed; however, no 
such evidence was submitted within one year thereafter.  He 
was notified in October 1993 that service connection for 
right and left knee disorders was denied but no appeal was 
taken.  Following receipt another claim in May 1996, the 
veteran was notified in that month that reopening of the 
claims for service connection for back and neck injury 
residuals was denied but no appeal was taken.  

The veteran also testified that his treating VA physician of 
three years in Tulsa, Oklahoma, had opined that the veteran 
had arthritis of the affected joints which was in excess of 
that to be expected for a man of his age due to his multiple 
injuries and, also, that as a result of the injuries he had 
developed arthritis sooner than expected.  However, this VA 
physician had not reviewed the veteran's claim file (pages 16 
and 17).  VA records are deemed to be constructively in the 
possession of VA adjudicators and must be obtained, even in 
when adjudicating whether there is new and material evidence 
to reopen a claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Since the case must be remanded to obtain VA records, the 
Board also notes that the July 1999 rating action being 
appealed denied service connection for tinnitus and disorders 
of the shoulders on the basis that these claims were not well 
grounded.  However, the submission of a well-grounded claim 
is no longer required and, thus, de novo RO adjudication of 
these claims is required.  

In substance, except for alleging that tinnitus is due to due 
to inservice acoustic trauma from artillery fire (and he 
testified [at page 6] he had never been treated for or 
diagnosed as having tinnitus), the veteran claims that the 
disabilities for which service connection is sought are due 
to an inservice three-story fall from a window in December 
1974 and that various post service injuries did no more than 
aggravated residual disability(ies) from that fall.  The post 
service injuries include a slip-and-fall injury in 1978 and a 
vehicular accident in July 1988.  

New private clinical records from 1977 to 1992 have been 
submitted into evidence.  However, none of these records 
specifically document continued disability since the 
inservice fall or specifically relate any current disability 
to the inservice fall.  They do indicate other post service 
injury or injuries, such as a January 1988 right knee injury 
for which he was awarded "permanent disability" which was 
apparently Workmans Compensation.  In this regard, the Board 
notes that, typically, awards of Workmans Compensation take 
into consideration any level of disability which pre-existed 
an occupational injury, which in this case would be any 
disability due to the inservice injury.  Accordingly, the 
veteran should be requested to provide information pertaining 
to employers and all past employment in which he sustained 
relevant post service injuries, to include information as to 
all post service Workman's Compensation claims.  

At the hearing the veteran testified (at page 18) that he had 
been denied Social Security benefits even though a physician 
had reported that he had not maintained records reflecting 
that the veteran had residuals of a neck injury that was at 
least 20 years old.  No attempt has been made to obtain the 
Social Security decision, which the veteran testified had 
been appealed (page 18), or the underlying records.  

The veteran also testified (at pages 15 and 16) that an 
unnamed private physician who evaluated him in 1991 or 1992 
in Tulsa, Oklahoma had stated that it appeared that he had 
residuals of a neck injury that was more than 20 years old.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and addresses 
of all medical care providers who treated the 
veteran for disabilities of the knees, back, 
neck, and shoulders since military service.  
After securing the necessary releases, the RO 
should obtain these records.  

2.  The veteran should be requested to provide 
information pertaining to employers and all past 
employment in which he sustained relevant post 
service injuries, to include information as to 
all post service Workmans Compensation claims.  
This should include the names and addresses of 
his past employers and the docket or claim 
number(s) of any Workmans Compensation claims 
which he filed (regardless of whether or not he 
was eventually awarded any such compensation).  

The RO should then contact the veteran's past 
employers for additional clarifying information 
as to any Workmans Compensation claims and 
request copies of any relevant documentation 
pertaining thereto, to include the docket or 
claim number(s) of any Workmans Compensation 
claims.  

The RO should then take the appropriate steps to 
obtain all records from the relevant 
organization or governmental body concerning 
adjudication of any and all Workmans 
Compensation claims filed by the veteran with 
respect to the disabilities under consideration.  

3.  The RO should request to the veteran to 
provide information as to all dates and places 
of VA treatment, evaluation, observation or 
hospitalization for the claimed disabilities.  
The RO should then obtain such records.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the nature, 
cause and etiology of any disabilities that the 
veteran now has of the low back, neck, 
shoulders, and knees and, if any disabilities of 
these areas exists, whether it is related to the 
inservice fall.  This should include an opinion 
or diagnosis of whether the veteran now has 
arthritis of any of the above-mentioned joints 
and, if so, whether it is traumatic in nature 
and, if so, whether it is due to inservice 
trauma in 1974 or to any post service trauma.  
Also, an opinion or diagnosis should be rendered 
as whether any degenerative arthritis that the 
veteran may now have is worse than would be 
expected for a person of the veteran's age, 
i.e., aggravated, as a result of the inservice 
fall.  

All diagnoses or opinions expressed should be in 
terms of the degree of probability, i. e., is it 
as likely as not that the alleged relationship 
exists.  

The claims folder should be made available to 
the examiner for review before the examination.  
The examiner is requested to indicate whether 
the claims folder has been reviewed.  
Appropriate X-ray studies should be conducted.

5.  The veteran should be afforded an 
appropriate VA examination to determine whether 
he now has tinnitus and, if so, whether it was 
caused by or related to inservice acoustic 
trauma.  All indicated tests and studies are to 
be performed.  The claims folder is to be made 
available to the examiner prior to examination 
for use in the study of the case, and the 
examiner is requested to indicate whether the 
claims folder has been reviewed.  All diagnoses 
or opinions expressed should be in terms of the 
degree of probability, i. e., is it as likely as 
not that the alleged relationship exists.  

6.  The RO should obtain from the Social 
Security Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  Any 
records received should be associated with the 
claims folder.

7.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

8.  Thereafter, the RO should readjudicate these 
claims.  The adjudication of the claims for 
service connection for disability of the 
shoulders and for tinnitus must be on a de novo 
basis and not on the basis of whether well 
grounded claims have been submitted.  

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


